Per Curiam.
The court order appointing the receiver provided that he “ shall not incur obligations in- excess of the moneys in his hands without the further order of this Court.” Accordingly, plaintiff may not now be called upon to reimburse the receiver for advances made or obligations incurred by the latter, when there are insufficient funds in the receiver’s hands at the termination of the receivership to meet those charges.
The order, in so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the motion that plaintiff be directed to pay the deficit of $332.83 incurred by the receiver denied.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and motion denied.